COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-14-00286-CV


FRANCIS WING-SING CHAN                                            APPELLANT

                                      V.

J. SHELBY SHARPE AND THE                                          APPELLEES
LAW OFFICES OF J. SHELBY
SHARPE, A PROFESSIONAL
CORPORATION, AND KAREN
CHANG AND HENRY CHANG


                                   ----------

          FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 048-243228-10

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

                               I. INTRODUCTION

      In thirty issues, Appellant Francis Wing-Sing Chan appeals various trial

court orders, including orders granting summary judgment, in favor of Appellees

      1
      See Tex. R. App. P. 47.4.
J. Shelby Sharpe; The Law Offices of J. Shelby Sharpe, a Professional

Corporation; Karen Chang; and Henry Chang. We will affirm.

                                 II. BACKGROUND

      Wan Fu Foods, Inc. (WFFI) was formed in 1990 for the purpose of owning

and operating a restaurant in Fort Worth. Chan, the Changs, and several other

individuals were WFFI’s initial shareholders. Chan was also an employee of, and

claims to have had an employment contract with, WFFI.

      In September 2004, Chan had a “falling out with WFFI [and its] other

shareholders” and was told “not to return to the restaurant.”2 Sometime soon

thereafter, Chan and his then-wife met with Sharpe at his law office.3 Chan

thought that the restaurant owed him money, and he wanted Sharpe to represent

him in an effort to collect it. Sharpe told Chan that he would not represent him but

that he would draft a demand letter for him. Chan’s ex-wife also recalled that




      2
       Karen Chang, on the other hand, claimed that she had “repeatedly
requested Chan to return to the restaurant after he left on his own volition[,] and
he repeatedly refused to return.”
      3
       Chan claims that Sharpe had been a patron of the restaurant for a number
of years.

                                         3
Sharpe had refused to represent Chan.4 Chan, however, claims that Sharpe

agreed to represent him at “no charge.”5

      Chan subsequently filed three pro se lawsuits in small-claims court against

Henry Chang, seeking damages related to his dispute with WFFI. Sharpe filed

an answer on behalf of Henry Chang and later notified Chan by letter that he

should nonsuit the claims because they lacked merit.6 Chan dismissed the three

suits and met with the Changs in Sharpe’s conference room in an attempt to

resolve their differences, but they were unsuccessful.7        WFFI went out of

business in 2009.

      Chan sued Appellees and WFFI in 2010.              According to Chan, his

employment with WFFI was wrongfully terminated and when Sharpe filed an

answer on behalf of Henry Chang in the three lawsuits in small-claims court,

Sharpe “switched sides” and “stepped in to defend Henry in those suits” without

obtaining Chan’s “verbal or written consent to do so.” Chan alleged claims for


      4
       According to Chan’s ex-wife, after the meeting with Sharpe, Chan asked
her to help him find an attorney to represent him in the dispute with WFFI, and
Chan began meeting with other attorneys.
      5
        Chan points out that his ex-wife “was not there during the ‘entire’ meeting”
and that she “has been under the care of a board certified psychiatrist for many
years.”
      6
        Sharpe also informed Chan, “There is a way to resolve your frustration,
but it is not in a court proceeding. I am pleased to sit down with you, Henry[,]
and Karen to discuss these frustrations, if you are willing.”
      7
       Sharpe did not participate in the meeting.

                                         4
breach of fiduciary duty and conspiracy, among other things; he later added a

claim for violation of the Texas Uniform Fraudulent Transfer Act (TUFTA); and he

sought damages for (i) unpaid dividends, (ii) lost wages, (iii) lost benefits, and

(iv) the value of his initial capital contribution to WFFI. The trial court ultimately

severed and abated the TUFTA claims; granted summary judgment in favor of

Sharpe, Sharpe’s law offices, and the Changs; and granted Sharpe’s and his law

offices’ motion to disqualify Chan’s counsel.      The summary judgment orders

became final when the trial court severed Chan’s claims against WFFI from the

remainder of the suit.8

             III. SUMMARY JUDGMENT ISSUES—SHARPE AND LAW OFFICES

        A.    Breach of Fiduciary Duty

        In issue II-B, Chan argues that the trial court erred by granting summary

judgment in favor of Sharpe and Sharpe’s law offices on Chan’s claim for breach

of fiduciary duty.9 The elements of a claim for breach of fiduciary duty are (1) a

fiduciary relationship existed between the plaintiff and the defendant, (2) the

defendant breached its fiduciary duty, and (3) the breach resulted in injury to the

plaintiff or benefit to the defendant. Heritage Gulf Props., Ltd. v. Sandalwood

Apartments, Inc., 416 S.W.3d 642, 650 (Tex. App.—Houston [14th Dist.] 2013,


        8
        A different trial court had previously granted a default judgment against
WFFI.
        9
       Chan posits that an attorney-client relationship arose out of his meeting
with Sharpe.

                                          5
no pet.). Sharpe and his law offices challenged the third element on no-evidence

grounds—that Chan suffered no injury and that Sharpe and the law offices

received no benefit because of any alleged breach of fiduciary duty by Sharpe

and his law offices.10

      Chan argues that Sharpe’s “switching of sides” injured him because “it

thwarted the timely prosecution, settlement, resolution, and/or payment of his

shareholder rights claims.” Chan non-suited his lawsuits in small-claims court in

January 2007, and he and the Changs failed to resolve their differences at the

meeting at Sharpe’s law offices in March 2007.        There is no evidence that

Sharpe’s alleged “switching of sides” prevented Chan from thereafter timely

pursuing any of his claims.

      Chan argues that Sharpe’s alleged misconduct injured him because “it

undermined his on-going rights as a WFFI shareholder.”          More specifically,

observing that WFFI went out of business in October 2009 and that he is “no

longer able to collect money for my claims against WFFI from WFFI,” Chan

contends that if Sharpe had “acted fairly, honestly, impartially, and mediated


      10
        After an adequate time for discovery, the party without the burden of
proof may, without presenting evidence, move for summary judgment on the
ground that there is no evidence to support an essential element of the
nonmovant’s claim or defense. Tex. R. Civ. P. 166a(i). The motion must
specifically state the elements for which there is no evidence. Id.; Timpte Indus.,
Inc. v. Gish, 286 S.W.3d 306, 310 (Tex. 2009). The trial court must grant the
motion unless the nonmovant produces summary judgment evidence that raises
a genuine issue of material fact. See Tex. R. Civ. P. 166a(i); Hamilton v. Wilson,
249 S.W.3d 425, 426 (Tex. 2008).

                                        6
[Chan’s] claims in good faith, [Chan] would have settled those claims for a

reasonable sum of money within a few months after January 12, 2007, if not long

before then.” Not only is this sheer speculation, but Chan’s claimed inability to

execute a money judgment against WFFI has nothing to do with Sharpe’s alleged

“switching of sides” years earlier. Based on this record, Chan had the ability to

enforce his rights as a WFFI shareholder after Sharpe’s alleged misconduct.

      Chan additionally argues that Sharpe’s conduct “caused [Chan] to incur

thousands of dollars in attorney’s fees to rectify the consequences of Sharpe’s

misconduct.” Again, notwithstanding that this is pure speculation, attorneys’ fees

ordinarily cannot be recovered as damages, and no exception applies under

these circumstances.    See G.R.A.V.I.T.Y. Enters. v. Reece Supply Co., 177
S.W.3d 537, 546‒47 (Tex. App.—Dallas 2005, no pet.).

      Regarding a benefit to Sharpe and his law offices, Chan argues that

“Sharpe benefitted from this conduct because he gained association with a more

prominent, for-profit corporate client and its controlling officers.” There is no

evidence of any such benefit.        Chan’s own summary-judgment evidence

indicates that Sharpe had an ongoing friendship with the Changs because he

had been a patron of their restaurant for years. Consistent with that relationship,

the evidence is undisputed that neither the Changs nor WFFI ever paid Sharpe

for any legal services rendered. The same can be said for Sharpe’s purported

agreement to represent Chan at “no charge.”        The trial court did not err by



                                        7
granting Sharpe and his law offices summary judgment on Chan’s claim for

breach of fiduciary duty. We overrule Chan’s issue II-B.

      B.      Civil Conspiracy

      In issue II-C, Chan argues that the trial court erred by granting summary

judgment in favor of Sharpe and his law offices on Chan’s claim for civil

conspiracy.    In addition to challenging each civil-conspiracy element on no-

evidence grounds, Sharpe and his law offices argued that summary judgment

was proper because civil conspiracy is a derivative tort, and there is no

underlying tort to support the claim. We agree. The trial court properly granted

summary judgment on Chan’s breach-of-fiduciary-duty claim. There being no

other underlying tort to support the civil-conspiracy claim, the trial court properly

granted summary judgment thereon.         See Am. Tobacco Co. v. Grinnell, 951
S.W.2d 420, 438 (Tex. 1997). We overrule Chan’s issue II-C.

      C.      Judicial Notice and Objections

      In issue II-E, Chan argues that the trial court erred “by failing to take

judicial notice of pertinent adjudicative facts and by overruling [his] proper

objections to Sharpe’s summary judgment motions and evidence.”

      In his response, Chan asked the trial court to take judicial notice of “the

dates when certain documents referenced herein were filed,” “the dates when

jury trial was previously set in this matter,” “the dates when certain procedural

deadlines elapsed in this matter,” and “any other adjudicative facts that are

referenced herein and which are capable of accurate and ready determination by

                                         8
resort to sources whose accuracy cannot be reasonably questioned.”              Chan

asserts no argument explaining—and we fail to see—how the trial court’s failure

to take judicial notice of those matters can be reversible error under these

circumstances. See Tex. R. App. P. 44.1(a).

       Chan argues that “[t]he court erred in overruling his objections because

Sharpe’s motions make or are based on multiple erroneous, false, and/or

unsubstantiated assertions, conclusions or implications.” Chan directs us to over

twenty pages of objections contained in his summary-judgment response but

supports his argument with no analysis or citation to any authority. Therefore,

this argument is waived as inadequately briefed. See Tex. R. App. P. 38.1(i);

Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex. 1994).

       Chan argues that “the court erred by considering evidence that contradicts

any admissions favorably supporting appellant’s claims or defenses.” Chan does

not identify any “admissions” or include any analysis explaining why the trial court

should have relied on them. Therefore, this argument is inadequately briefed

and waived. See Tex. R. App. P. 38.1(i); Fredonia State Bank, 881 S.W.2d at

284.

       Chan argues that the trial court improperly overruled his objections to the

Changs’ affidavits because the Changs are not competent to so testify.             To

constitute competent summary-judgment evidence, affidavits must be made on

personal knowledge, set forth facts as would be admissible in evidence, and

show affirmatively that the affiant is competent to testify to matters stated therein.

                                          9
Tex. R. Civ. P. 166a(f). We have reviewed the affidavits. The trial court could

have reasonably concluded that they satisfy all three rule 166a(f) requisites;

therefore, the trial court did not abuse its discretion by denying Chan’s objection.

      Chan argues that the trial court improperly overruled his objections to the

Changs’ affidavits because the affidavits cannot “readily be controverted.” In the

context of rule of civil procedure 166a(c), “could have been readily controverted”

means the testimony at issue is of a nature that can be effectively controverted

by opposing evidence. Fort Worth Star-Telegram v. Street, 61 S.W.3d 704, 710

(Tex. App.—Fort Worth 2001, pet. denied).          The trial court did not abuse its

discretion by denying Chan’s objection on this ground because the testimony

contained in both affidavits is readily controvertible.11

      Finally, Chan argues that the trial court “erred in finding that the WFFI

admissions relied upon by [him] do not constitute admissions of fact because

they [allegedly] are conclusions, opinion, or statements of subjective intent.” 12

The trial court did not abuse its discretion because it reasonably could have

concluded that it was improper to impute the “admissions” of one party (a

defaulting   corporate    defendant)    upon    another     (nondefaulting   individual

      11
       For example, Karen testified that she “was the individual who repeatedly
requested Chan to return to the restaurant after he left on his own volition and he
repeatedly refused to return.” Chan controverted this testimony by arguing that
he was wrongfully terminated and told not to return to the restaurant.
      12
        At some point, one of the three trial courts that handled this case granted
a motion that Chan filed after WFFI had defaulted to deem certain allegations
against WFFI true.

                                          10
defendants). See H.E. Butt Grocery Co. v. Sheppard, 137 S.W.2d 823, 824

(Tex. Civ. App.—Austin 1940, writ ref’d) (“The general characteristics of a

corporation as a distinct entity separate and apart from its stockholders,

regardless of how and by whom its stock is held, are well settled and uniformly

recognized.”). We overrule Chan’s issue II-E.

      D.    Unpleaded Claims or Defenses

      In issue II-A, Chan argues that the trial court erred by granting summary

judgment in favor of Sharpe and his law offices “on any unpleaded claims or

defenses because [Chan] objected to the trying of the same through summary

judgment.” The trial court did not grant summary judgment on any unpleaded

claims or defenses. Chan alleged claims for breach of fiduciary duty and civil

conspiracy, Sharpe and the law offices moved for summary judgment on those

claims, and the trial court properly granted summary judgment on those claims.

We overrule Chan’s issue II-A.

      E.    Requested Relief

      In issue II-F, Chan argues that the trial court erred by granting Sharpe and

his law offices more relief than was requested in the summary-judgment motion

because the motion did not “address or properly address” Chan’s claims for

breach of fiduciary duty and civil conspiracy. As explained above, Sharpe and

his law offices properly moved for summary judgment on both claims.           We

overrule Chan’s issue II-F.



                                       11
      F.    Limitations

      In issue II-D, Chan argues that the trial court erred by granting summary

judgment in favor of Sharpe and his law offices on the ground of limitations. The

trial court properly granted summary judgment on grounds other than limitations,

as explained. Therefore, we overrule Chan’s issue II-D.

                 IV. SUMMARY JUDGMENT ISSUES—THE CHANGS

      A.    Breach of Fiduciary Duty

      In issues IX-D, IX-E, IX-F, IX-G, IX-H, and IX-I, Chan argues that the trial

court erred by granting summary judgment in favor of the Changs on his claim for

breach of fiduciary duty. As the Changs point out, Chan seeks to hold them

personally liable for certain corporate, contractual damages—unpaid dividends,

lost wages, lost benefits, and the value of Chan’s initial capital contribution to

WFFI—that are plainly attributable to WFFI via a shareholder agreement or the

employment agreement that Chan claims he had with WFFI.                 It is well

established that a shareholder is generally not liable for the obligations of a

corporation. See Tex. Bus. Orgs. Code Ann. § 21.223(a) (West 2012). To pierce

the corporate veil, and thus disregard the corporate form, a plaintiff must show

that the shareholder used the corporation to “perpetrate an actual fraud . . .

primarily for the direct personal benefit” of the shareholder. Id. § 21.223(b); see

Willis v. Donnelly, 199 S.W.3d 262, 271‒73 (Tex. 2006). Chan produced no

summary-judgment evidence demonstrating that the Changs perpetrated an

actual fraud for their personal benefit.     His breach-of-fiduciary-duty claim is

                                        12
therefore an impermissible attempt to pierce the corporate veil, and the trial court

properly granted summary judgment in favor of the Changs on that claim. 13 We

overrule Chan’s issues IX-D, IX-E, IX-F, IX-G, IX-H, and IX-I.

      B.    Unpleaded Claims or Defenses

      In issue IX-A, Chan argues that the trial court erred by granting summary

judgment in favor of the Changs “on any unpleaded claims or defenses because

[Chan] objected to the trying of the same through summary judgment.” The trial

court did not grant summary judgment on any unpleaded claims or defenses.

We overrule Chan’s issue IX-A.

      C.    Judicial Notice and Objections

      In issue IX-B, Chan argues that the trial court erred “by failing to take

judicial notice of pertinent adjudicative facts and by overruling [his] proper

objections to the Changs’ summary judgment motion.”

      The matters that Chan asked the trial court to take judicial notice of are the

same matters that he asked the trial court to take judicial notice of in his

response to Sharpe’s motion for summary judgment and that we set out above.


      13
         Chan asserts several arguments attempting to demonstrate that his claim
for breach of fiduciary duty is not legally foreclosed (issues IX-D, IX-E, IX-G, IX-
H), but the arguments do not somehow obviate business organizations code
section 21.223(b)’s essential requirement of actual fraud for purposes of
imposing personal liability. This includes Chan’s argument that the Changs are
liable as officers or directors of WFFI. See Sparks v. Booth, 232 S.W.3d 853,
869 (Tex. App.—Dallas 2007, no pet.) (“[A]n individual’s standing as an officer,
director, or majority shareholder of an entity alone is insufficient to support a
finding of alter ego.”).

                                        13
Like we stated, Chan asserts no argument explaining—and we fail to see—how

the trial court’s failure to take judicial notice of those matters can be reversible

error. See Tex. R. App. P. 44.1(a).

      Chan argues that “[t]he court erred in overruling his objections because the

Changs’ motion makes or is based on multiple erroneous, false, and/or

unsubstantiated assertions, conclusions or implications.”      Chan supports his

argument with no analysis or citation to any authority. Therefore, it is waived as

inadequately briefed. See Tex. R. App. P. 38.1(i); Fredonia State Bank, 881
S.W.2d at 284.

      Chan also argues that “the court erred by considering evidence that

contradicts any admissions favorably supporting appellant’s claims or defenses.”

Chan does not identify any “admissions” or include any analysis explaining why

the trial court should have relied on them.          Therefore, this argument is

inadequately briefed and waived. See Tex. R. App. P. 38.1(i); Fredonia State

Bank, 881 S.W.2d at 284. We overrule Chan’s issue IX-B.

      D.    Propriety of Summary-Judgment Motion

      In issue IX-C, Chan argues that the trial court erred by granting summary

judgment in favor of the Changs because their motion is “legally insufficient with

respect to any claims or defenses where they failed to state the specific

challenged element as to which there is ‘no evidence’” and “improper with

respect to any defensive elements where they have the burden of proof at trial.”

The Changs’ motion for summary judgment complied with rule 166a(i) because it

                                        14
stated that Chan had no evidence of any actual fraud committed by the Changs.

See Sanchez v. Mulvaney, 274 S.W.3d 708, 711 (Tex. App.—San Antonio 2008,

no pet.) (construing motion in which movant argued that there was no evidence

of actual fraud for purposes of piercing corporate veil as no-evidence motion for

summary judgment). We overrule Chan’s issue IX-C.

      E.    Requested Relief

      In issue IX-J, Chan argues that the trial court “erred by granting the

Changs more relief than requested in their summary judgment motion.”          He

contends that the motion did not seek summary judgment on numerous claims,

including breach of fiduciary duty, civil conversion, conspiracy, and aiding and

abetting. Each of Chan’s claims, however identified, sought to impose personal

liability upon the Changs for obligations owed by WFFI; business organizations

code section 21.223(b) consequently imposed a burden upon Chan to prove

actual fraud.   See Tex. Bus. Orgs. Code Ann. § 21.223(b).         The Changs’

summary-judgment motion unquestionably put Chan to that burden, see Tex. R.

Civ. P. 166a(i), and he failed to respond with summary-judgment evidence.

Therefore, the trial court properly granted summary judgment as to each of

Chan’s claims against the Changs and did not grant the Changs more relief than

they requested in their motion. See Sanchez, 274 S.W.3d at 711‒12 (holding

that trial court properly granted no-evidence summary judgment on claim seeking

to impose personal liability for obligation owed by limited liability company



                                       15
because nonmovant produced no evidence of actual fraud). We overrule Chan’s

issue IX-J.

                   V. MOTIONS TO COMPEL AND PROTECTIVE ORDER

        In issues III, VI, VII, VIII, XII, and XIII, Chan argues that the trial court erred

(1) by denying motions to compel in which he sought discovery related to (i) his

claim for breach of fiduciary duty against Sharpe and his law offices, (ii) Sharpe’s

net worth, (iii) the Changs’ net worth, and (iv) Chan’s TUFTA claims against both

Sharpe and the Changs, and (2) by granting Sharpe and his law offices a

protective order involving discovery materials related to the law offices’ bank

statements. None of the information that Chan sought has any relevance to the

grounds upon which the trial court properly granted summary judgment in favor

of Appellees. In other words, even if the trial court had abused its discretion by

denying the motions and granting the protective order, the errors were harmless.

See Tex. R. App. P. 44.1(a). We overrule Chan’s issues III, VI, VII, VIII, XII, and

XIII.

                        VI. SEVERANCE AND ABATEMENT ISSUES

        In issues IV, V, X, and XI, Chan argues that the trial court erred by

severing and abating his TUFTA claims. A claim is properly severable if (1) the

controversy involves more than one cause of action, (2) the severed claim is one

that would be the proper subject of a lawsuit if independently asserted, and

(3) the severed claim is not so interwoven with the remaining action that they



                                            16
involve the same facts and issues.      Guaranty Fed. Sav. Bank v. Horseshoe

Operating Co., 793 S.W.2d 652, 658 (Tex. 1990); see Tex. R. Civ. P. 41.

      Chan’s TUFTA allegation stated,

            Over three years have transpired since defendants have been
      sued in this case and/or were threatened with this suit. . . . [T]he
      defendants have had motive, sufficient means, opportunity and time
      to engage in fraudulent conduct [] in violation of TUFTA. Such
      conduct may include, but is not limited to, transfer of their assets to
      another for receipt of less than reasonably equivalent value during a
      time of insolvency or resulting in insolvency.

Chan’s TUFTA claims are not premised upon any of the same facts underlying

his other claims; he merely speculates that Appellees have fraudulently

transferred assets on account of the passage of time. All three severance factors

are met; therefore, the trial court did not abuse its discretion by severing Chan’s

TUFTA claims. See Guaranty Fed. Sav. Bank, 793 S.W.2d at 658. Further, the

trial court could have reasonably concluded that the parties should not have to

spend time and incur expenses conducting discovery on claims that, as pleaded,

appear to hinge in part on a successful outcome on one or more of the other

claims. Thus, the trial court did not abuse its discretion by also abating the

TUFTA claims. See Timon v. Dolan, 244 S.W.2d 985, 987 (Tex. Civ. App.—San

Antonio 1951, no writ) (stating that a court, “in exercise of its sound discretion,

may abate an action for reasons of comity, convenience and orderly procedure,

and in the exercise of that discretion may look to ‘the practical results to be

obtained, dictated by a consideration of the inherent interrelation of the subject

matter of the two suits.’”). We overrule Chan’s issues IV, V, X, and XI.

                                        17
      In issue XIV, Chan argues that the trial court erred by severing his claims

against WFFI from the remainder of the suit. By severing Chan’s claims against

WFFI, the trial court’s otherwise interlocutory orders granting summary judgment

in favor of Appellees became final and, therefore, appealable. This procedure is

frequently utilized by trial courts to manage dockets in multi-party litigation. The

trial court did not abuse its discretion by severing Chan’s claims against WFFI,

and we overrule his issue XIV.

                             VII. MOTION FOR LEAVE

      In issue XV, Chan argues that the trial court erred by denying his motion

for leave to supplement his pleadings—which he included in the motion for new

trial that he filed after the trial court had granted summary judgment in favor of

the Changs—“to include facts about WFFI’s closely-held corporation status.”14

The trial court could have reasonably concluded that the facts had no bearing on

the requirement that Chan prove actual fraud by the Changs. If there was any

error, it was harmless. See Tex. R. App. P. 44.1(a). We overrule Chan’s issue

XV.




      14
       The facts are that “the Changs were signatories to WFFI’s 1/2/90 buy-sell
stock agreement and have known since then that WFFI has only had five
shareholders and that it has never been listed on any stock exchange.”

                                        18
                               VIII. MOTION IN LIMINE

      On August 4, 2014, Chan “filed a withdrawal to his stipulation to Item #3 in

the court’s January 22, 2013 limine order.” In the motion for new trial that Chan

filed on August 22, 2013, he “moved the court to reconsider said [limine] order

and to allow him to withdraw his stipulation to Item #3 in the same.” In issue XVI,

Chan argues that the trial court erred by denying his motion to reconsider Item #3

in the January 22, 2013 limine order.15       Once again, we fail to see how a

stipulation to an item contained in a motion in limine pertaining to a jury trial that

never occurred has anything to do with the trial court’s grant of summary

judgment in favor of the Changs. If there was any error, it was harmless. See id.

We overrule Chan’s issue XVI.

                               IX. DISQUALIFICATION

      In issue I, Chan argues that the trial court erred by granting Sharpe’s and

Sharpe’s law offices’ motion to disqualify Chan’s counsel, Mayur Amin. Sharpe

moved to disqualify Amin because at a pretrial conference, Amin advised the trial

court that he intended to offer into evidence at trial business record affidavits that

included letters and documents that he had personally authored. Sharpe argued

that by doing so, Amin had injected himself as a material witness in the case.

See Tex. Disciplinary Rules Prof’l Conduct R. 3.08(a), reprinted in Tex. Gov’t

      15
       The stipulation involved “the alleged fiduciary duty of any individual
shareholder of the corporate defendant to any other shareholder.”

                                         19
Code Ann., tit. 2, subtit. G, app. A (West 2013) (Tex. State Bar R. art. X, § 9).

However, Sharpe and his law offices expressly predicated the motion to

disqualify Amin on the occurrence of a jury trial.16 But a jury trial never occurred,

and in light of our decision to affirm the trial court’s judgment in its entirety, this

cause will not be remanded to the trial court for further proceedings. Therefore, if

the trial court erred by granting the motion to disqualify Amin, any error was

harmless. See Tex. R. App. P. 44.1(a). We overrule Chan’s issue I.

                                   X. CONCLUSION

      Having overruled Chan’s thirty issues, we affirm the trial court’s judgment.

                                                     PER CURIAM

PANEL: MEIER, GARDNER, and GABRIEL, JJ.

DELIVERED: August 26, 2015




      16
        The motion stated,

             If the Court is going to permit the use of the Amin business
      records affidavit, correspondence between Plaintiff’s counsel and J.
      Shelby Sharpe, and/or permit Plaintiff’s counsel to testify on matters
      other than as to attorney’s fees, then the Court should disqualify
      Plaintiff’s counsel and this case be continued until such time as
      Plaintiff has had an opportunity to obtain other counsel. [Emphasis
      added.]

Indeed, Amin represents Chan in this appeal, and no party has challenged his
authority to do so.

                                          20